   Case 2:21-cr-00187-SDW Document 71 Filed 03/04/21 Page 1 of 2 PageID: 95

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                  *
                               *
   v.                          *      CRIM. NO. 21-187 (SDW)
                               *
DASHAWN DUNCAN                 *
                               *
                             *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
            FOR FELONY PLEAS AND/OR SENTENCINGS

        In accordance with Standing Order 2020-06, this Court finds:

  ✔      That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

  ✔      That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:


See Attachment A


Accordingly, the proceeding(s) held on this date may be conducted by:
   ✔      Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




Date: March 4, 2021                                                 s/Susan D. Wigenton
                                                                   Honorable Susan D. Wigenton
                                                                   United States District Judge
  Case 2:21-cr-00187-SDW Document 71 Filed 03/04/21 Page 2 of 2 PageID: 96




                               ATTACHMENT A
The Court finds that the guilty plea hearing to be held on March 4,
2021 cannot be further delayed without serious harm to the interests of
justice, for the following reasons:
     1. To ensure that the Court is not overwhelmed by cases and proceedings
        at the conclusion of this period of emergency. Currently, District
        Judges in New Jersey handle a substantially larger docket of cases than
        Judges in other Districts in the United States. New criminal cases
        continue to be assigned by the Court during the emergency. If the
        Court cannot resolve matters by guilty plea and sentencing, the
        resulting backlog will overwhelm the Court’s ability to effectively
        function. The concern of such congestion and the particular harm that
        likely will be caused by delays in the processing of cases and matters
        in the future is particularly acute in this emergency, at least given that:
        (1) it is unknown when this emergency will subside and when the Court
        will be able to function at normal capacity (including, among other
        things, the empanelment of trial juries) and (2) this District’s pre-
        existing shortage of District Court Judges which already has challenged
        the Court’s ability to process and resolve cases. This District has six
        District Judge vacancies: two have been pending for more than five
        years; one has been pending almost three years; two have been pending
        for more than a year; and one has been pending almost a year. The
        Federal Judicial Conference has deemed the District’s six vacancies
        judicial emergencies.
     2. To permit the defendant to obtain a speedy resolution of his case
        through an admission of guilt, timely sentencing to afford appropriate
        punishment and rehabilitation, and the defendant making amends to
        any victims through an admission of responsibility and restitution.
     3. To permit the victims of the offense the ability to obtain a speedy
        resolution for the harm caused to them by the offender.
     4. To permit the Government to obtain a resolution of the case so that the
        Government, already operating in a restricted capacity due to the
        emergency, may appropriately focus its resources on other, emerging
        criminal matters. The Government has asked for this case to be
        resolved today by guilty plea and for a subsequent timely sentencing.
     5. Furthermore, the defendant, Dashawn Duncan, would like to move
        forward and resolve this case without undue delay.
